DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Antoinette Konski on July 6, 2021.
The application has been amended as follows: 
In the Claims:
Cancel claims 18-23 and 25.
Rewrite Claim 9 as indicated below.
Claim 9.  (Currently Amended) A liquid external composition comprising:
	(A) at least one member selected from the group consisting of ascorbic acid and salts of ascorbic acid, a concentration of which is 3 w/w% to 40 w/w% based on the weight of the total external composition;
	(B) at least one member selected from the group consisting of 3-O-ethylascorbid acid and salts of 3-O-ethylascorbic acid, wherein the ratio of the amount of (B) is 0.0001 to 100 parts by weight based on 1 part weight of the total content of (A); and 
	(C) polyethylene glycol,

Claim 10, line 1, after “The”, insert - - -liquid- - -.
Claim 11, line 1, after “The”, insert - - -liquid- - -.
Claim 12, line 1, after “The”, insert - - -liquid- - -.
Claim 13, line 1, after “The”, insert - - -liquid- - -.
Claim 14, line 1, after “The”, insert - - -liquid- - -.
Claim 15, line 1, after “The”, insert - - -liquid- - -.
Claim 16, line 1, after “The”, insert - - -liquid- - -.
Claim 24, line 1, after “The”, insert - - -liquid- - -.

Rewrite Claim 17 as indicated below.
Claim 17. (Currently Amended) A method for imparting stability to a liquid external composition comprising (A) at least one member selected from the group consisting of ascorbic acid and salts of ascorbic acid, wherein the method comprising the steps of:
combining (A) at least one member selected from the group consisting of ascorbic acid and salts of ascorbic acid, a concentration of which is 3 w/w% to 40 w/w% based on the weight of the total external composition, (B) at least one member selected from the group consisting of 3-O-ethylascorbic acid, salts of 3-O-ethylascorbic acid and (C) polyethylene glycol, wherein the ratio of the amount of (B) is 0.0001 to 100 parts by weight based on 1 part weight of the total content of (A).



Rewrite Claim 26 as indicated below.
Claim 26. (Currently Amended) The liquid external composition according to claim 9, wherein the molecular weight of polyethylene glycol is about 150 to 1000.

Rewrite Claim 27 as indicated below.
Claim 27. (Currently Amended) The liquid external composition according to claim 9, wherein the ratio of the amount of polyethylene glycol is 0.001 to 100 parts by weight based on 1 part by weight of the total content of (A).


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The secondary considerations provided in the original specification and interview on March 30, 2021 is convincing that ascorbic acid and salts of ascorbic acid, as claimed, is unexpectedly stabilized when combined with 3-O-ethylascorbic acid and polyethylene glycol in the ratio as claimed. For these reasons, the claims, as currently amended, are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Applicant is advised that the allowed claims have been renumbered as set forth below:
New claim number at allowance
Original claim number
1
9
2
10
3
11
4
12
5
13
6
14
7
15
8
16
9
24
10
26
11
27
12
17



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRIAE M HOLT/           Examiner, Art Unit 1616                                                                                                                                                                                             
/SUE X LIU/           Supervisory Patent Examiner, Art Unit 1616